Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The Examiner notes that there appear to be two claims numbered as ‘claim 8’; The first ‘claim 8’ that depends off the method of Claim 1, and the second ‘claim 8’ that depends off the device of Claim 9. The Examiner presumes that this is a typographical error, and so for the purposes of prosecution, the second ‘claim 8’ will be treated as ‘Claim 16’. The Examiner notes 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck et al. (US 2019/0026956 A1) (as provided in the IDS submitted on 14 December 2021, hereinafter Gausebeck), in view of  Li et al. (US 2020/0304836 A1) (hereinafter Li).

Regarding Claim 1, Gausebeck discloses a method of streaming immersive media, executable by a processor, [Figs. 1, 11, 27, 29; 0059, 0063] the method comprising:
ingesting content in a two-dimensional format; [Figs. 1, 11, 27, 29; 0064: system may receive 2D image data from various sources]
converting the ingested content to a three-dimensional format based on at least one neural network; [Figs. 1, 11, 27, 29; 0064-68: system may employ various machine-learning systems (including neural networks) to derive 3D data from the received 2D images] and 
streaming the converted content to a client end-point. [0059, 0062: user device 130 may receive and render the generated 3D models, where content may be streamed as raw data or rendered models from a first device (e.g., server) to a second device (e.g., client device)]
Gausebeck fails to explicitly disclose ingesting content in a two-dimensional format, wherein the two-dimensional format references at least one neural network; converting the ingested content to a three-dimensional format based on the referenced at least one neural network. (Emphasis on the particular elements of the limitations not explicitly disclosed by Gausebeck).
Li, in analogous art, teaches ingesting content in a two-dimensional format, wherein the two-dimensional format references at least one neural network; converting the ingested content to a three-dimensional format based on the referenced at least one neural network. [Figs. 1-3; ABST, 0017, 0042-43, 0047-49: wherein video systems that utilize neural network post-processing (such as the NN-based 2D-to-3D conversion system of Gausebeck above) may signal information and/or parameters/structure of the neural network within the SEI messages of the video data to be post-processed (i.e., the 2D format content of Gausebeck above)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Gausebeck with the teachings of Li to provide references to at least one neural network in 2D format content for use in converting the content to a 3D format in order to treat the neural network processing (such as that of Gausebeck) as a filter that may be utilized by a display device to determine whether or not to apply such NN-based filtering. [Li – 0017]

Regarding Claim 5, Gausebeck and Li disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Li discloses wherein the at least one neural network is referenced in a supplemental enhancement information (SEI) message included in a coded video bitstream corresponding to the ingested content. [Figs. 1-3; ABST, 0017, 0042-43, 0047-49: wherein video systems that utilize neural network post-processing (such as the NN-based 2D-to-3D conversion system of Gausebeck) may signal information and/or parameters/structure of the neural network within the SEI messages of the video data to be post-processed (i.e., the 2D format content of Gausebeck)]

Regarding Claim 6, Gausebeck and Li disclose all of the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
Furthermore, Li discloses wherein a neural network model and at least one parameter corresponding to the at least one neural network is embedded directly in the SEI message. [Figs. 1-3; ABST, 0017, 0042-43, 0047-49: where if the structure of the NN is not pre-defined, the structure of the NN and one or more parameters for the NN may be provided in the SEI of the bitstream]

Regarding Claim 7, Gausebeck and Li disclose all of the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
Furthermore, Li discloses wherein a location of a neural network model corresponding to the at least one neural network is signaled in the SEI message. [Figs. 1-3; ABST, 0017, 0042-43, 0047-49: where if structure of NN are defined, SEI message may provide index to the NN model]

Regarding Claim 8, Gausebeck and Li disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Gausebeck discloses wherein the client end-point includes one or more from among a television, a computer, a head-mounted display, a lenticular light field display, a holographic display, an augmented reality display, and a dense light field display. [Fig. 1; 0062: user device 130 comprising display 132 that may be a computer, some VR/AR headset, or any other display device]


Regarding Claim 9, Claim 9 recites a device that performs the method of Claim 1, and as such, is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See also Gausebeck – [Fig. 35] and [0257-261])

Regarding Claim 13, Gausebeck and Li disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 13 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 14, Gausebeck and Li disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 15, Gausebeck and Li disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 16* (*see Claim Objection above), Gausebeck and Li disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 16 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.


Regarding Claim 17, Claim 17 recites a CRM that stores instructions that perform the method of Claim 1, and as such, is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See also Gausebeck – [Fig. 35] and [0257-261])

Regarding Claim 20, Gausebeck and Li disclose all of the limitations of Claim 17, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 20 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.


Claim(s) 2-4, 10-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck and Li as applied to claims 1, 9, and 17, respectively, above, and further in view of Rojas-Echenique et al. (US 2019/0373322 A1) (hereinafter Rojas)

Regarding Claim 2, Gausebeck and Li disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Gausebeck discloses the at least one neural network comprises a neural network corresponding to a scene included in the ingested content. [0047, 0054-57, 0065-66, 0073: wherein 3D may represent an object, space, scene, and the like in 3D data derived from 2D images to generate 3D models and infer depth/volume data of visual features of the 2D image]
Gausebeck and Li fail to explicitly disclose wherein the at least one neural network comprises a scene-specific neural network corresponding to a scene included in the ingested content. (Emphasis on the particular elements of the limitations not explicitly disclosed by Gausebeck and Li).
Rojas in analogous art teaches wherein the at least one neural network comprises a scene-specific neural network corresponding to a scene included in the ingested content. [ABST; 0030, 0035-36: wherein machine-learning classifiers (such as the neural networks of Gausebeck and Li) may include a plurality of neural networks that may all classify/analyze different features independently of other neural networks]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Gausebeck and Li with the teachings of Rojas to specify a neural network that is ‘scene-specific’ as it is readily understood in art that a plurality of neural networks may all be trained to identify/analyze different types of content (such as analyzing objects/space/scenes of Gausebeck and Li) which may work independently and/or in parallel with other neural networks/machine learning. [Rojas – 0035-36; see also MPEP 2144.04(V)(C) and MPEP 2144.04(VI)(B)-(C)]

Regarding Claim 3, Gausebeck, Li, and Rojas disclose all of the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Gausebeck and Rojas disclose wherein the converting of the ingested content comprises: inferring depth information about the scene using the scene-specific neural network; and adapting the ingested content into a scene-specific volumetric format associated with the scene. [Gausebeck – 0047, 0054-57, 0065-66, 0073, 0237: wherein 3D may represent an object, space, scene, and the like in 3D data derived from 2D images to generate 3D models and infer depth/volume data of visual features of the 2D image; Rojas – 0034-35]

Regarding Claim 4, Gausebeck, Li, and Rojas disclose all of the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Gausebeck and Rojas disclose wherein the at least one neural network is trained based on priors corresponding to objects within the scene. [Gausebeck – 0033, 0054, 0099-103: where it is readily understood that neural networks are specifically trained to derive 3D data from certain images based on prior image data to be analyzed and evaluated by the neural network; Rojas – 0034-35]


Regarding Claim 10, Gausebeck and Li disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 10 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim.

Regarding Claim 11, Gausebeck, Li, and Rojas disclose all of the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 11 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 12, Gausebeck, Li, and Rojas disclose all of the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.


Regarding Claim 18, Gausebeck and Li disclose all of the limitations of Claim 17, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim.

Regarding Claim 19, Gausebeck, Li, and Rojas disclose all of the limitations of Claim 18, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 19 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421